Opinion op the Oourt by
Judge Peters :
Appellee had the unquestioned right to demand that the residue of the note unpaid should be paid in gold or silver. The treasury-notes, as we judicially know, were not at the time of par value with gold and silver; but their value was fluctuating, and like any other vendible commodity their value was conventional, or parties could negotiate for and deal in it, or pay and receive it in payment of debts at'such values as they might agree upon. And contracts in regard to them, fairly entered into and free from fraud, must be enforced. The contract between these parties, out of which appellant’s indebtedness grew and the notes were executed before the treasury notes had an existence. And having entered into the contract of which he now complains, freely and voluntarily, he has shown no sufficient legal reason for avoiding it.
Wherefore, the judgment is affirmed.